Citation Nr: 1115582	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-29 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable evaluation for pterygium, left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to November 1980.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in part, denied the claim at issue.

The Board notes that the Veteran initially perfected appeals for increased ratings for a pterygium, left eye and for a left shoulder disorder.  Subsequently, by rating action in May 2008 the RO granted an increased rating for the left shoulder disorder.  The Veteran in June 2008 informed VA in writing of his satisfaction with the assigned rating and withdrew his appeal as to the left shoulder disorder.
The only issue before the Board at this time is the claim for an increased evaluation for pterygium, left eye.


FINDINGS OF FACT

The Veteran has corrected distance vision of 20/200 in his service-connected 
left eye.  His non-service connected right eye is considered normal for rating purposes.


CONCLUSION OF LAW

The criteria for an increased compensable rating for pterygium, left eye, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.20 (2010); 38 C.F.R. §§ 3.383, 4.84a, Diagnostic Codes 6034, 6079 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board 
finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the 
information and evidence the claimant is expected to provide.   While no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  

The Veteran was provided appropriate notice in connection with his claim, and the 
Veteran's claim for an increase was re-adjudicated via a January 2007 statement and a May 2008 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  In addition, the Veteran did receive notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess.   

It is pertinent to note that the Veteran is represented by the American Legion, and that organization is presumed to have knowledge of the applicable criteria for rating 
eye disorders and to understand what is necessary to substantiate a claim for a compensable rating for a service-connected eye disorder.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA optometry examinations.  These evaluations are adequate for rating purposes; there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2010).
 
VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Criteria

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the 
Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's pterygium, left eye disability is service connected at a noncompensable evaluation; his right eye disability is not service connected.  Essentially, the Veteran contends that his service-connected left eye disability is productive of a greater disability than what is contemplated by the zero percent evaluation.  

The Veteran was awarded service connection for a pterygium in the left by rating action in July 1994.  A non-compensable evaluation was assigned at that time under diagnostic code 6034.

In a July 2006 VA examination the Veteran complained, in essence, that the symptoms of his pterygium in the left eye had worsened.  He has had multiple surgeries to the left eye including May 1997; October 1998; August 2002; and April 2001.  In addition he used artificial tears as needed.  He reported blurriness and decreased vision of the left eye.  He denied other visual symptoms including distorted vision, diplopia, visual field defect, history of eye injury, watery eyes, or swelling.  The examiner noted that he also reported unrelated floaters in the left eye.  Examination revealed 20/20 vision in the right eye at distance, and 20/60 in the left eye.  Uncorrected near visual acuity for the right eye was 20/40, and 20/60 for the left eye.  The Veteran did not bring his glasses with him to the examination so no corrected vision was obtained.  The diagnosis was recurrent pterygium of the left eye.

In an October 2007 VA examination the Veteran complained that both eyes stayed irritated all the time with a foreign body sensation which has gotten progressively worse over the last 2 years.  He has had blurry vision in his left eye for the past 5 years.  He uses artificial tears 2 to 3 times daily, bilaterally.  He denied distorted or double vision, visual field defect, history of eye injury, watery eyes, or swelling.  Examination revealed best corrected distance acuity in the right eye of 20/25 +2 with a refraction of -0.50 +2.00, axis 075.   Best corrected distance acuity in the left eye of 20/200 with a refraction of -0.25 +2.25, axis 040.  External examination revealed no ptosis or proptosis.  Extraocular motility was full.  Pupils were round with no in-eye sequela or relative afferent papillary defect.  Intraocular pressure was 22 in the right and 20 in the left eye.  Anterior segments showed a peripheral pterygium in the right eye well out of the visual axis.  The left cornea showed a peripheral recurrence of a pterygium with a central stroma scar overlying the center of the pupil within the visual axis.  There was a normal iris and anterior chambers, bilaterally.  There was a +1 nuclear sclerotic cataract in each eye with cortical spoking of the lens, left greater than right.

The diagnosis was bilateral pterygium.  There was corneal scarring in the left eye from prior pterygium excision.  This amount of scarring was consistent with the Veteran's current best corrected visual acuity.

The Board acknowledges that the portion of the rating schedule that addresses disabilities of the eyes was revised effective December 10, 2008.  However, only claims received on or after December 10, 2008 will be evaluated under the new criteria.  73 Fed. Reg. 66543-54 (Nov. 10, 2008).  
The Veteran's claim was received prior to December 10, 2008, in June 2006, and therefore, the revised regulations are not for application.   The appeal will only be considered under the old criteria.  
Under this older criteria, where only one eye is service-connected, and the Veteran is not rated as being blind in both eyes (which this Veteran is not), the other eye is considered normal for rating purposes. (which, in terms of central visual acuity means 20/40 vision as shown at 38 C.F.R. § 4.84a, Table V) See 38 C.F.R. § 3.383(a)(1); see also 38 C.F.R. § 4.14 (manifestations not resulting from the service-connected disability may not be used in establishing the service-connected evaluation); 38 C.F.R. § 4.76a (central visual acuity is to be rated on the basis of corrected distance vision with central fixation, even if a central scotoma is present).  

Under the applicable pre-2008 vision regulations, compensable rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other (if the other eye is service-connected).  See 38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079 (2008).  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  See 38 C.F.R. § 4.84(a), Diagnostic Codes 6063-6078 (2008).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008). 
As the Veteran's corrected distance vision is 20/200 in the left eye, and as the nonservice-connected right eye must be treated as though it were normal, it is clear that the Veteran has not met the minimum regulatory requirements for compensation, which require a minimum corrected visual impairment worse than 20/40.  See 38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079 (2008).  The Veteran is certainly visually disabled; however, VA is prohibited by regulation from considering the impact of the nonservice-connected eye unless both the right and left eyes are blind.  See 38 C.F.R. § 3.383 (2008).  
Extraschedular consideration

The Board also has considered whether the criteria for referral for extraschedular disability rating are met.  An extraschedular disability rating is warranted when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Regarding the Veteran's pterygium of the left eye, the Board finds that the symptomatology and impairment caused by the Veteran's eye disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on limitation of vision.  In this case, considering all the lay and medical evidence, including the Veteran's written statements, the Board has found that the Veteran's pterygium of the left eye was appropriately rated as non-compensable under the rating   Limitation of vision is explicitly recognized by the schedular rating criteria. 

As seen in the analysis above, the Board has considered these aspects of the Veteran's eye disability, and finds that the rating schedule (Diagnostic Code 9434) adequately provides for ratings based on these symptoms.  All of the Veteran's symptoms attributable to pterygium of the left eye are therefore adequately rated by either specific schedular rating criteria or by analogy under the schedular criteria.  See Mauerhan, 16 Vet. App. 436.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.

In the absence of exceptional factors associated with the Veteran's eye disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  For this reason, the Board finds that the Rating Schedule measures and contemplates all aspects of the Veteran's disabilities, so is adequate to rate the Veteran's service-connected pterygium of the left eye, so that referral for extraschedular consideration is not warranted.







ORDER

Entitlement to an increased compensable evaluation for a service-connected pterygium of the left eye is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


